Citation Nr: 0434383	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  02-01 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a special monthly pension based on the 
need for the regular aid and attendance of another person.

2.  Whether the appellant's income is excessive for the 
purpose of entitlement to payment of death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and S.J. 
ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran, who died in May 2000, had active service from 
July 1965 to July 1969.  The appellant is the veteran's 
widow.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(the RO).

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in August 2003.  A 
transcript of that hearing is associated with the claims 
file.  

The issue of whether the appellant's income is excessive for 
the purpose of entitlement to payment of death pension 
benefits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.


FINDING OF FACT

The competent and probative evidence of record demonstrates 
that the appellant is not in the need of regular aid and 
attendance by reason of disability.




CONCLUSION OF LAW

The need for special monthly pension based on regular aid and 
attendance has not been established.  38 U.S.C.A. § 1541 
(West 2002); 38 C.F.R. §§ 3.351, 3.352 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking entitlement to a special monthly 
pension based on the need for regular aid and attendance.  
[The Board notes that the appellant was granted entitlement 
to special monthly pension by reason of being housebound in a 
December 2001 RO rating decision.]  

As was noted in the Introduction, the issue of whether the 
appellant's income is excessive for the purpose of 
entitlement to payment of death pension benefits is being 
remanded for additional development.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the appellant has been informed of the various 
requirements of law pertaining to her appeal in the May 2002 
Statement of the Case (SOC).  

Crucially, the RO informed the appellant of VA's duty to 
assist her in the development of her claim in a letter dated 
in April 2001.  This letter informed the appellant of the 
provisions of the VCAA and the specific evidence required to 
substantiate her claim for aid and attendance.  The RO also 
informed her of the information and evidence that she was 
required to submit, and the evidence that the RO would obtain 
on her behalf.  The RO instructed her to identify any 
evidence that was relevant to her claim, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on her behalf.  The RO informed 
her that although VA would make reasonable efforts to obtain 
the evidence she identified, it was ultimately her 
responsibility to provide the evidence in support of her 
claim.  There is no indication that the appellant did not 
receive that letter.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform her of the evidence needed 
to substantiate her claim. 

In short, based on the above record, the Board concludes that 
the appellant has been amply and correctly informed of what 
is required of her and of VA in connection with her claim.

One final comment regarding notice is in order.  A review of 
the record reveals that the appellant was provided notice of 
the VCAA prior to the initial adjudication of this claim (by 
rating decision in December 2001).  Therefore, there is no 
prejudice to the appellant in proceeding to consider the 
claim on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes private medical records and a 
report of VA examination, which will be described below.  The 
appellant and her representative have not identified any 
outstanding evidence.  

The appellant and her representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of her claim.  See 38 C.F.R. § 3.103 (2003).  The 
appellant testified in support of her claim in August 2003.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

1.  Entitlement to a special monthly pension based on the 
need for the regular aid and attendance of another person.

Pertinent Law and Regulations

Criteria - aid and attendance

The law provides increased pension benefits to a surviving 
spouse of a veteran by reason of need for aid and attendance.  
See 38 U.S.C.A. § 1541(d), (e) (West 2002); 38 C.F.R. § 
3.351(a)(5) (2003).

Under 38 C.F.R. § 3.351(b) (2001), the need for aid and 
attendance means helplessness or being so nearly helpless as 
to require the regular aid and attendance of another person.  
The criteria for determining whether such need exists are set 
forth under 38 C.F.R. § 3.351(c) (2003).  The criteria for 
establishing the need for aid and attendance include 
consideration of whether the appellant is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or is a patient in a nursing home 
because of mental or physical incapacity; or establishes a 
factual need for aid and attendance.

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the appellant to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; whether she requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect her from the hazards 
or dangers incident to her daily environment.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal function which the 
appellant is unable to perform should be considered in 
connection with her condition as a whole. It is only 
necessary that the evidence establish that the appellant is 
so helpless as to need regular aid and attendance, not that 
there be constant need.  38 C.F.R. § 3.352(a) (2003).

It may be logically inferred from the governing regulatory 
criteria that eligibility to receive additional VA disability 
benefits requires at least one of the enumerated factors be 
present.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Factual background

A private physician's prescription dated in May 2001 
certified that the appellant needed a housekeeper to assist 
her with daily activities because of her multiple medical 
problems.  

The appellant was afforded a VA examination (VA FORM 21-2680) 
for aid and attendance benefits in May 2001.  It was noted 
that the appellant was driven to the examination by a friend.  
She was not hospitalized.  She complained of chronic back 
pain and weakness in the lower extremities.  She weighed 279 
pounds and was noted to be overweight.  She ambulated with a 
cane.  Physical examination showed that motor strength in the 
upper extremities was 4/5.  Grip and fine motor movements 
were good.  Motor strength in the lower extremities was 4/5.  
Range of motion of the hips was limited.  She could not 
tolerate standing on the left lower extremity for more than 
30 minutes.  She had very limited flexion and extension of 
the neck and upper back.  The examiner indicated that the 
appellant was able to walk one block without the assistance 
of another person.  It was noted that the appellant left her 
house three times a week for three to six hours with a 
companion to go grocery shopping and attend office visits.  

The examiner listed the following diagnoses: diabetes 
mellitus, hypertension, and status post cervical laminectomy 
in 1991.  The examiner then certified that the veteran 
required the daily services of a skilled provider without 
which he would require being in a nursing home, hospital, or 
other institutional care.

In August 2003, the appellant testified that she lived by 
herself and had a housekeeper come to her home three times a 
week to help take care of her.  The housekeeper's duties 
included cooking, seeing that she bathed, going to the store, 
and driving her to doctors appointments.  She indicated that 
her granddaughter and niece also came over to help take care 
of her.  The appellant's granddaughter testified that she 
prepared her meals, got her clothes ready, and assisted in 
bathing.  She stated that her grandmother used a wheelchair 
to get around.  She also stated that her grandmother 
sometimes forgot to take her medication, which created a 
dangerous situation.  The appellant stated that she left the 
house to go to church, shopping, and doctors appointments.  
See August 2003 hearing transcript.  

Analysis

The issue which is currently before the Board is whether the 
appellant is entitled to special monthly pension benefits 
based on the need for regular aid and attendance.
In essence, the appellant has testified that she is in poor 
health and requires the assistance of another person to help 
her in her daily activities.  She therefore believes that a 
VA special monthly pension should be granted.

The fact that the appellant is in poor health is amply 
demonstrated by the evidence of record and is not in dispute.  
However, as discussed by the Board in some detail above, 
entitlement to a special monthly pension based on the need 
for regular aid and attendance of another person requires a 
specific, and significant, level of disability.  For reasons 
explained immediately below, the medical and other evidence 
of record does not establish that such level of disability 
exists with respect to the appellant.

It is clear that the appellant is not blind as that term is 
defined by the provisions of 38 C.F.R. § 3.351 (2003), and 
she does not so contend.  Moreover, the appellant has not 
argued, and the evidence does not indicate, that she is 
bedridden or a patient in a nursing home due to mental or 
physical incapacity.  The May 2001 VA aid and attendance 
examination specifically indicated that the appellant was not 
hospitalized.  The appellant's presence at the RO for her 
hearing reinforces the Board's impression that she is 
ambulatory and able to travel. 

Further, a factual need for aid and attendance has not been 
shown.  The medical evidence of record supports the 
proposition that the appellant's medical problems, including 
diabetes mellitus, hypertension, and residuals of a cervical 
laminectomy, limit her activities.  The May 2001 physician's 
prescription noted that she needed assistance with her daily 
activities, and the May 2001 medical report indicated that 
reduced range of motion in her hips and upper back was 
limited her mobility.  This appears to be consistent with the 
appellant's granddaughter's hearing testimony, in which she 
indicated that the appellant used a wheelchair to get around.  

The evidence does not suggest that the appellant cannot dress 
herself or keep herself ordinarily clean and presentable, or 
that she cannot attend to the wants of nature.  In this 
regard, the Board notes that although the appellant has a 
housekeeper or family member come to her home several days a 
week to help take care of her, she in fact lives alone.  This 
fact negates any suggestion that she is unable to look after 
herself or see to her own safety.  Also, the nature of her 
disabilities does not involve the use of prosthetic or 
orthopedic appliances, or problems with the upper extremities 
that would prevent her from feeding herself.  There is no 
evidence that the appellant needs assistance with food 
preparation.  Although the appellant's granddaughter 
testified that the appellant is sometimes forgetful, the 
evidence of record does not suggest that the appellant 
requires assistance in terms of protecting her from the 
hazards or dangers incident to her daily environment.  
Specifically, there is of record no report of the appellant 
injuring herself or creating hazardous situations due to 
cognitive deficits.

The medical evidence supports the appellant's testimony that 
she needs the assistance of someone when she shops for 
groceries and attends doctors appointments.  However, this is 
not the type of aid and attendance contemplated in the 
regulation.  It appears that, with some limitations imposed 
by her physical ailments, the appellant is able to maintain 
herself and her household.  
Overall, the preponderance of the evidence of record is 
against finding a factual need for aid and attendance under 
VA regulations.  

In summary, for the reasons and bases expressed by the Board 
above, it is concluded that a preponderance of the evidence 
is against the appellant's claim.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to special monthly pension based on the need for 
aid and attendance is denied.


REMAND

2.  Whether the appellant's income is excessive for the 
purpose of entitlement to payment of death pension benefits.

Reasons for remand

The appellant also seeks a VA death pension as the surviving 
spouse of a deceased veteran.  She has been denied by the RO 
due to excessive income.

Death pension benefits are based on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  See 38 U.S.C.A. § 1503 (West 2002); 38 
C.F.R. §§ 3.3, 3.23 (2003).  In determining annual income, 
payments of any kind from any source will be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded under § 3.272.  38 
C.F.R. § 3.271(a) (2003).

Unreimbursed medical expenses will be excluded from a 
surviving spouse's income when the following requirements are 
met: (i) They were or will be paid by a surviving spouse for 
medical expenses of the spouse, veteran's children, parents 
and other relatives for whom there is a moral or legal 
obligation of support; (ii) They were or will be incurred on 
behalf of a person who is a member or a constructive member 
of the spouse's household; and (iii) They were or will be in 
excess of 5 percent of the applicable maximum annual pension 
rate or rates for the spouse as in effect during the 12-month 
annualization period in which the medical expenses were paid.  
38 C.F.R. § 3.272(g)(2) (2003).

The appellant has reported income in excess of the specified 
annual maximum rate.  In September 2000, the RO notified the 
appellant that her reported income of $11, 196 (based on $933 
gross monthly income) exceeded the limit set by law for a 
surviving spouse.  The appellant was advised that she could 
lower her countable income by using family medical expenses 
paid after August 15, 2000, and that if she wished to do so, 
she should complete the enclosed form and return it after 
August 15, 2001.  The record reflects that in December 2000 
the appellant submitted a medical expense report (VA Form 21-
8416) wherein she listed medical expenses for the period May 
5, 1999 to December 12, 2000.  

During her August 2003 hearing, the appellant reported 
medical expenses such as payments to a housekeeper and gas 
for the housekeeper's car when she takes her too 
appointments.  The appellant's granddaughter also indicated 
that a wheelchair had been prescribed.  Upon review, the 
Board feels that the appellant should be given another 
opportunity to submit evidence of any unreimbursed medical 
expenses.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should ask the appellant to 
verify her countable income and possible 
exclusions from income for each twelve-
month period from August 15, 2000 to the 
present by submitting VA Forms 21-0518-1, 
Improved Pension Eligibility Verification 
Report for a surviving spouse with no 
children (EVR) and VA Forms 21-8416, 
Medical Expense Report, (or any other 
appropriate form) for each twelve-month 
period.  The appellant should be asked to 
provide copies of any receipts, canceled 
checks, or other evidence that could 
establish that such expenses were paid.

2.  Upon completion of the requested 
development and any additional 
development deemed appropriate, VBA 
should readjudicate the appellant's 
entitlement to death pension benefits.  
If the benefit sought on appeal remains 
denied, the appellant and her 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC) and provided an appropriate 
period of time for response.  The case 
should then be returned to the Board.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the appellant is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the appellant until contacted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



